DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 20 recite “a program”.  The “program” is nothing more than functional descriptive material per se, and hence is nonstatutory. Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.” In this context, “functional descriptive material” consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of “data structure” is “a physical or logical relationship among data elements, designed to support specific data manipulation functions.” The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).)  “functional descriptive material” is nonstatutory when claimed as descriptive material per se. Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium causing a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 7, 15, 19, and 20 recite the limitation "the display object" (last limitation for the independent claims).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the display object” refers to display objects, first display object, the second display object or something completely new.  Thus claims 1 – 20 are rejected under 35 U.S.C. 112(b) for containing insufficient antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dagley et al. (US 2020/0082562).  
Regarding independent claim 1, Dagley teaches an information processing apparatus (Figure 3) comprising: 
an object acquisition section configured to, on a basis of position information regarding a display apparatus for displaying content, acquire object information regarding display objects included in the content (paragraph 47: input component 350 may include a sensor for sensing information (e.g., a camera, a global positioning system (GPS) component, an accelerometer, a gyroscope, and/or an actuator); paragraph 92: the platform 110 determines the user device 210 may superimpose the representation of the augmented reality object on the image based on performing image processing to determine a position for placement of the augmented reality object, a size of the augmented reality object, a transparency level of the augmented reality object, an orientation of the augmented reality object); 
a rendering processing section configured to perform a process of rendering a first display object in preference over a process of rendering a second display object, on a basis of the acquired object information (paragraph 70: the user device 210 may prioritize multiple objects in the image, and may superimpose the augmented reality object on a low priority object, and/or may prevent the augmented reality object from being superimposed over a high priority object, and the user device 210 may determine a transparency level for the augmented reality object based on a priority of an object over which the augmented reality object is being superimposed 
a display control section configured to control the display apparatus to display the display object of which the rendering process is completed, on the basis of the position information (Figures 1A, 1B).  

Regarding dependent claim 13, Dagley does not expressly disclose wherein priority levels for the processes of rendering the first and the second display objects are set according to scenes in the content (paragraph 70: the user device 210 may identify an object in the image, and may place the augmented reality object on the object).  

Regarding claims 19 and 20, claims 19 and 20 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 19 and 20.  

`Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagley et al. (US 2020/0082562) in view of  Gebbie et al. (US 2019/0132375).  
Regarding dependent claim 2, Dagley does not expressly disclose wherein the display control section controls the display apparatus to display the first display object when the process of rendering the first display object is completed, as well as a temporary object having an amount of information smaller than that of the display object to be displayed, the temporary object corresponding to the second display object.  Gebbie discloses availability of particular portions of a virtual object (1010), generates or selects file(s) (e.g., file(s) 1001 and 1002) to transmit to the user device 120 based on the determined availability (1020), and transmits the generated or selected file(s) during different transmissions depending on the availability (1030). As the user device 120 receives the transmitted file(s), the user device 120 renders the parts of the virtual object as they are available (1040) (paragraph 54 and Figure 10).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the 

Regarding dependent claim 3, the combination of Dagley’s and Gebbie’s systems teaches wherein the display control section controls the display apparatus to arrange and display the temporary object corresponding to the second display object at a position where the second display object ought to be displayed (Gebbie, Figure 10: car when wheels are unavailable and car when wheels are available).

Regarding dependent claim 4, the combination of Dagley’s and Gebbie’s systems teaches wherein, on the basis of the position information, in a case where the second display object is determined to be displayed superposed on the first display object, the display control section controls the display apparatus to display the temporary object corresponding to the second display object in a manner superposed on the first display object (Gebbie, Figure 10: car when wheels are unavailable and car when wheels are available).

Regarding dependent claim 5, the combination of Dagley’s and Gebbie’s systems teaches wherein, when the process of rendering the second display object is completed, the display control section controls the display apparatus to display the second display object in place of the temporary object corresponding to the second display object (Gebbie, Figure 10: car when wheels are unavailable and car when wheels are available). 

Regarding dependent claim 6, the combination of Dagley’s and Gebbie’s systems teaches wherein the temporary object includes the display object created on a basis of a contour of the display object (Gebbie, Figure 10: Circular Tires with a pattern).

Regarding dependent claim 7, the combination of Dagley’s and Gebbie’s systems teaches wherein the temporary object includes the display object created by use of at least one of plural template objects each having a shape determined beforehand (Gebbie, Figure 10: Circular Tires with a pattern).

Regarding dependent claim 8, the combination of Dagley’s and Gebbie’s systems teaches wherein the template objects have only one of either a circular shape or a polygonal shape each (Gebbie, Figure 10: Circular Tires with a pattern).

Regarding dependent claim 9, the combination of Dagley’s and Gebbie’s systems teaches a storage section configured to store the plural template objects (Gebbie, Figure 10: Circular Tires with a pattern).

Regarding dependent claim 10, the combination of Dagley’s and Gebbie’s systems teaches wherein, before the process of rendering the first display object is completed, the display control section controls the display apparatus to display the temporary objects individually corresponding to the first and the second display objects (Gebbie, Figure 10: car when wheels are unavailable and car when wheels are available).

Regarding dependent claim 11, the combination of Dagley’s and Gebbie’s systems teaches wherein the amount of information is related to display by the display apparatus (Gebbie, Figure 10; Dagley, Figures 1A, 1B).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagley et al. (US 2020/0082562) in view of Official Notice.
.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagley et al. (US 2020/0082562) in view of Official Notice.
Regarding dependent claim 14, Dagley does not expressly disclose wherein the first display object has a larger amount of character information than the second display object.  Examiner takes Official Notice that the concept of content having text and other content having no text, such as background, are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Dagley's system to achieve a predictable result of a first content having text and a second content having no text by trying out finite possible outcomes and the result would have been predictable.  

s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagley et al. (US 2020/0082562) in view of Official Notice and Kuo et al. (US 22019/0278092).
Regarding dependent claim 15, Dagley does not expressly disclose wherein the content includes display objects related to traffic rules corresponding to the position information, the first display object includes the character information representing characters related to the traffic rules, and the second display object includes graphic information representing a graphic related to the traffic rules.  Kuo discloses augment reality display system adjusting traffic signs on a road or traffic rules (paragraph 67).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Dagley's system to achieve a predictable result of a first content having text relating to traffic rules and a second content having graphics relating to traffic rules by trying out finite possible outcomes and the result would have been predictable.  

Regarding dependent claim 16, Dagley does not expressly disclose wherein, on the basis of the position information, the object acquisition section acquires the object information regarding a third display object not including information related to the traffic rules, and the rendering processing section performs the process of rendering the second display object in preference over a process of rendering the third display object, on a basis of the acquired object information regarding the third display object, however Dagley does disclose the user device 210 may prioritize multiple objects in the image, and may superimpose the augmented reality object on a low priority object, and/or may prevent the augmented reality object from being superimposed over a high priority object, and the user device 210 may determine a transparency level for the augmented reality object based on a priority of an object over which the augmented .  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagley et al. (US 2020/0082562) in view of Official Notice.  
Regarding dependent claim 17, Dagley does not expressly disclose wherein the display apparatus includes an HMD, and the display control section controls the HMD to arrange and display the first and the second display objects in a display area of the HMD, based on the position information indicating a position of the HMD in real space and on sensing results from a sensor section.  Examiner takes Official Notice that the concept of HMD for AR systems and the advantage of being more immersed are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Dagley's system to adapt the AR properties and images to an HMD.  One would be motivated to do so because this would help users to be more immersed.  

Regarding dependent claim 18, Dagley does not expressly disclose wherein the HMD includes transmissive AR glasses, the sensor section includes a camera for capturing the real space, and the display control section controls the HMD to arrange and display the first and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612